



CANTEL MEDICAL CORP.

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN





1.    ESTABLISHMENT AND PURPOSE OF PLAN    1
2.    DEFINITIONS AND CONSTRUCTION    1
3.    SEVERANCE BENEFITS FOR QUALIFYING TERMINATIONS    8
4.    NO CONTRACT OF EMPLOYMENT    13
5.    CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS    13
6.    ADMINISTRATION, TERMINATION, AND AMENDMENT OF PLAN    14
7.    CLAIMS FOR BENEFITS    15
8.    NOTICES    19
9.    CERTAIN FEDERAL TAX CONSIDERATIONS    20
10.    ADDITIONAL PROVISIONS    23
EXHIBIT A    FORM OF PARTICIPATION AGREEMENT    A-1
EXHIBIT B    FORM OF SEVERANCE AND RELEASE AGREEMENT    B-1





CANTEL MEDICAL CORP.
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN
1.
ESTABLISHMENT AND PURPOSE OF PLAN

1.1.    Establishment. Cantel Medical Corp., a Delaware corporation ("Cantel" or
the "Company"), has adopted this Cantel Medical Corp. Executive Severance and
Change in Control Plan (as amended from time to time, the "Plan") with approval
of the Compensation Committee of the Board of Directors of the Company.
1.2.    Purpose. The purpose of the Plan is to provide eligible key employees of
the Company and certain subsidiaries of the Company who experience a Qualifying
Termination (defined below) with severance benefits in accordance with the terms
and conditions set forth below. The Company believes that it is in the best
interests of the Company's shareholders to provide financial assistance through
severance payments and other benefits to eligible key employees who experience a
Qualifying Termination as specified herein. With respect to each Participant
(defined below), the Plan supersedes all plans, agreements, or other
arrangements for severance benefits or for enhanced severance payments whether
or not before, on or after a Change in Control. To the extent the Plan provides
deferred compensation it is an unfunded plan primarily for the purposes of
providing deferred compensation to a select group of management or highly
compensated employees as described in Sections 201, 301 and 401 of ERISA.
1.3.    Effective Date. The Plan is adopted, as amended, and effective as of
September 23, 2019 (the "Effective Date").
The Company reserves the right to amend, modify or terminate the Plan at any
time for any reason, subject to the limitations set forth herein.
The Plan is subject to the terms and conditions of the Cantel Medical Corp. 2016
Equity Incentive Plan, as amended, and any successor plan thereto (the "Equity
Plan").
2.
DEFINITIONS AND CONSTRUCTION

2.1.    Definitions. Whenever used in the Plan, the following terms shall have
the meanings set forth below:
(a)    "Accrued Obligations" means the following:
i.    any earned but unpaid Base Salary (defined below) through the
Participant's Termination Date (defined below), plus any accrued and unused paid
time off ("PTO") due to the Participant under the Company's PTO program through
the Participant's Termination Date, which amounts shall be paid to the
Participant not later than the payment date for the payroll period next
following the Participant's Termination Date;
ii.    reimbursements for any properly reimbursable business expenses to which
the Participant is entitled pursuant to any applicable established reimbursement
policies, provided that the Participant applies for such reimbursements in
accordance with the terms and procedures set forth in the applicable established
reimbursement policies, and within the period required by such procedures (but
under no circumstances later than ninety (90) days after the Participant's
Termination Date);
iii.    vested benefits, if any, under any retirement plan, nonqualified
deferred compensation plan, or any health or welfare benefit plan sponsored by
any Group Company (defined below), to which the Participant is entitled pursuant
to the terms of such plans or related agreements; and
iv.    vested benefits, if any, to which the Participant is entitled pursuant to
the terms of an award granted under the Equity Plan.
(b)    "Adverse Action" shall have the meaning set forth in Section 6.2 below.
(c)    "Annualized Bonus" means the greater of (i) a Participant's annual Bonus
(defined below) for the most recently completed Fiscal Year for which annual
bonuses have been determined or (ii) a Participant's average annual Bonus for
the two (2) most recently completed Fiscal Years for which annual Bonuses have
been determined. In the event that the Annualized Bonus cannot be determined for
a Participant under (i) or (ii) above, "Annualized Bonus" with respect to such
Participant means the Target Annual Bonus (defined below).
(d)    "Base Salary" means the annual base salary in effect immediately prior to
the Participant's Termination Date (without giving effect to any reduction
forming the basis for a termination for Good Reason). For the avoidance of
doubt, Base Salary does not include any bonuses, commissions, fringe benefits,
car allowances, or other special or irregular payments.
(e)    "Board" means the Board of Directors of the Company.
(f)    "Bonus" means any annual cash bonus payable under any bonus plan, short
term incentive compensation plan or other like benefit plan of a Group Company
in which the Participant participates, whether or not awards thereunder are
discretionary, including without limitation, the Company's Annual Incentive Plan
as in effect from time to time.
(g)    "Cause" means any one of the following, as determined by the Committee in
its sole discretion:
i.    the Participant's act of fraud, embezzlement, theft or other intentional
material violation of the law in connection with or in the course of his or her
employment;
ii.    the Participant's willful or gross misconduct that is likely to
materially injure the reputation, business or a business relationship of any
Group Company;
iii.    the Participant's willful material violation or breach of any
confidentiality, non-competition or non-solicitation obligation (contractual or
otherwise) to a Group Company;
iv.    the Participant's continued and willful failure or refusal (other than as
a result of incapacity due to mental or physical impairment) to perform his or
her material duties of employment or to adhere to any written policies of the
Company;
v.    the Participant's sexual harassment of an employee or other third party
that has been reasonably substantiated and investigated; or
vi.    the Participant's willful conduct that endangers or compromises the
health or safety of another employee or creates a hostile work environment.
For purposes of this definition of "Cause," no act, or failure to act, on the
part of the Participant will be deemed "willful" if it was done or omitted to be
done by the Participant in good faith or with a reasonable belief that the act
or omission was not opposed to the best interests of the Company Group.
If (A) a Group Company has terminated a Participant without Cause or a
Participant has resigned for Good Reason and, within six (6) months after the
Termination Date, matters constituting Cause become known to a Group Company, or
(B) if a Participant resigns for Good Reason after a Group Company learns of
matters constituting Cause but before the Group Company is able to effectuate a
termination for Cause, the Committee may in any such case, by written notice to
a Participant, treat such termination as being for Cause; except that this
provision shall not apply following a Change in Control.
(h)    "Change in Control" shall have the meaning set forth in the Equity Plan.
(i)    "Change in Control Coverage Period" means the period commencing with, and
ending 24 months following, the date of a Change in Control. Notwithstanding
anything in this Agreement to the contrary, if (i) a Participant experiences a
Termination of Employment by the Company without Cause, (ii) the Termination
Date of such Participant’s Termination of Employment is prior to the date on
which a Change in Control occurs, and (iii) it is reasonably demonstrated by
such Participant that such Termination of Employment (x) was at the request of a
third party that has taken steps reasonably calculated to effect a Change in
Control or (y) otherwise arose in connection with or anticipation of a Change in
Control, then, solely with respect to such Participant, the “Change in Control
Coverage Period” shall mean the period commencing immediately prior to such
Termination Date and ending on the date of the Change in Control.
(j)    "CIC Additional Bonus Payment" shall have the meaning set forth in
Section 3.2(b) below.
(k)    "CIC Continuation Benefit" shall have the meaning set forth in Section
3.2(e) below.
(l)    "CIC Severance Payment" shall have the meaning set forth in Section
3.2(a) below.
(m)    "Claim" shall have the meaning set forth in Section 7.1(a) below.
(n)    "Claimant" shall have the meaning set forth in Section 7.1(a) below.
(o)    "Claims Administrator" shall have the meaning set forth in Section 6.1(d)
below.
(p)    "COBRA" means the continuation coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.
(q)    "COBRA Severance Benefit" shall have the meaning set forth in Section
3.1(e) below.
(r)    "Code" means the Internal Revenue Code of 1986, as amended, or any
successor thereto and any applicable regulations promulgated thereunder.
(s)    "Committee" means the Compensation Committee of the Board.
(t)    "Company" means Cantel Medical Corp., a Delaware corporation, or any
successor thereto.
(u)    "Company Group" means the group consisting, from time to time, of the
Company and each direct and indirect Subsidiary of the Company.
(v)    "Delay Period" shall have the meaning set forth in Section 9.1(b) below.
(w)    "Director" means a member of the Board.
(x)    "Disability" means an illness or injury that, in the opinion of the
Committee, renders the Participant unable to perform the essential functions of
his or her job with or without a reasonable accommodation, and that qualifies
the Participant for disability benefits under a long-term disability plan of a
Group Company in which the Participant is a participant; provided, however, that
a Disability shall not be deemed to have occurred hereunder unless the
Participant is absent from work or otherwise substantially unable to assume his
or her normal duties for a period of ninety (90) successive days or an aggregate
of one hundred twenty (120) days during any consecutive twelve-month period
during the Term.
(y)    "Eligible Employee" means any employee of any Group Company, with the
title of Vice President II (salary grade E2) or higher, who is classified by the
Company as a regular employee on a U.S. payroll (not including an employee based
in, or paid from a payroll in, the Commonwealth of Puerto Rico), and who is
employed on a full-time basis (i.e., is regularly scheduled to work 30 or more
hours per week). Notwithstanding the foregoing to the contrary, any employee
classified by the Company or relevant Group Company, in its sole discretion, as
being in one or more of the following categories, shall not be an Eligible
Employee:
i.    any employee with an employment agreement or contract (including a letter
agreement) providing for severance benefits and which becomes effective by its
terms after the Effective Date of this Plan, unless such employment agreement or
contract expressly provides that the employee is eligible to receive severance
benefits under this Plan;
ii.    any individual regarded as an independent contractor and/or consultant;
iii.    any individual classified as a regular or part-time employee on a U.S.
payroll and scheduled to work fewer than 30 hours per week;
iv.    any employee classified as a "foreign employee," meaning an employee
based or employed in a country that is not the United States or paid from a
non-U.S. payroll (including an employee based in the Commonwealth of Puerto Rico
or paid from a payroll in the Commonwealth of Puerto Rico);
v.    any employee who, in the sole discretion of the Company, has breached, or
is in breach of an Existing Restrictive Covenant Agreement (defined below); and
vi.    any employee who has served as an employee of the Company for less than
six months.
(z)    "Equity Plan" means the Cantel Medical Corp. 2016 Equity Incentive Plan,
as it may be amended from time to time, or any successor thereto.
(aa)    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, or any successor thereto and any applicable regulations promulgated
thereunder.
(bb)    "Excise Tax" shall have the meaning set forth in Section 9.2(a) below.
(cc)    "Existing Restrictive Covenant Agreement" shall have the meaning set
forth in Section 5.1 below.
(dd)    "Fiscal Year" means the fiscal year of the Company.
(ee)    "Good Reason" means any of the following events solely during a Change
in Control Coverage Period without the Participant's express written consent:
i.    a material reduction (other than during a period of the Participant's
mental or physical impairment) in the Participant's authority, duties, or
responsibilities or the assignment to the Participant of duties on a continuous
or regular basis that are materially inconsistent with the duties of the
Participant prior to the Participant's Change in Control Coverage Period;
ii.    a reduction in the Participant's base compensation (other than an across
the board reduction applicable to all employees within the same Tier as the
Participant) or failure to include the Participant with other similarly situated
employees in any incentive, bonus, or benefit plans as may be offered by the
Company Group from time to time;
iii.    a change in the primary location at which the Participant is required to
perform the duties of his or her employment to a location that is more than
thirty (30) miles from the location at which his or her office is located prior
to the Participant's Change in Control Coverage Period, provided that such
change in primary location results in a material increase (i.e., at least 30
minutes) in the Participant's one-way commuting time;
iv.    a material breach of an employment agreement or contract (including a
letter agreement) with the Participant; or
vi.    the failure of a successor entity to assume the obligations under this
Plan or to provide the Participant with a plan providing substantially similar
or better severance benefits;
provided, however, in all cases, that the Participant who is asserting that an
event constituting Good Reason has occurred has provided the Company with
written notice of the circumstances giving rise to the Good Reason event (a
"Good Reason Notice"), in accordance with the procedures set forth in Section 8
below, within sixty (60) days after the initial existence of such circumstances.
An event constituting Good Reason shall no longer constitute Good Reason if the
circumstances described in the Good Reason Notice are cured by the Company Group
within thirty (30) days following its receipt of the Good Reason Notice. If the
Company Group does not cure the circumstances giving rise to the Good Reason
event described in the Good Reason Notice within thirty (30) days after receipt
of the Good Reason Notice, the Participant who provided the Good Reason Notice
may resign for Good Reason only by terminating employment within thirty (30)
days following the end of the Company Group's thirty (30) day cure period.
(ff)    "Group Company" means the Company or any other company within the
Company Group.
(gg)    "Life Insurance Benefit" shall have the meaning set forth in Section
3.2(g) below.
(hh)    "Participant" means any individual who is an Eligible Employee selected
by the Committee to participate in the Plan and who executes and returns to the
Company a Participation Agreement (defined below).
(ii)    "Participation Agreement" means an Agreement to Participate in the Plan,
in substantially the form attached hereto as Exhibit A, or in such other form as
the Committee may approve from time to time.
(jj)    "Prior Year Bonus Payment" shall have the meaning set forth in Section
3.1(c) below.
(kk)    "Pro-Rata Bonus Payment" shall have the meaning set forth in Section
3.1(d) below.
(ll)    "Qualifying Termination" means the occurrence of either of the following
events:
i.    the involuntary termination without Cause of a Participant's employment
with a Group Company that employs the Participant; or
ii.    with respect to a Tier I Participant (defined below) or a Tier II
Participant (defined below) only, such Participant's resignation from such
employment with the Company for Good Reason (which can only occur during a
Change in Control Coverage Period);
provided, however, that a Qualifying Termination shall not include any
termination of a Participant's employment which is (A) for Cause, (B) a result
of a Participant's death or Disability, (C) a result of a Participant's
resignation other than for Good Reason, or (D) a Participant's termination
following his or her failure to accept a continued employment at a comparable
position (as determined by the Committee in its sole discretion) in connection
with any sale, divestiture or outsourcing of the company or business unit in
which he or she had been employed prior to his or her termination.
(mm)    "Separation and Release Agreement" means an agreement between the
Participant and the Company in the form of Exhibit B or another form that is
acceptable to the Company, and which at the Company's discretion, and to the
extent permitted by applicable law, may include, among other things, certain
restrictive covenants applicable to the Participant, including confidentiality,
non-solicitation and non-competition provisions, as well as a full general
release by the Participant in favor of the Company Group and any of its
affiliates, stockholders, Directors, officers, employees, agents, insurers,
predecessors, successors and/or assigns, and other related parties (including,
without limitation, fiduciaries of employee benefit plans) releasing all claims,
known or unknown (the "Release").
(nn)    "Section 409A" means Section 409A of the Code and any applicable
regulations (including proposed or temporary regulations) and other
administrative guidance promulgated thereunder.
(oo)    "Section 409A Change in Control" shall have the meaning set forth in
Section 9.1(f) below.
(pp)    "Severance Payments" shall have the meaning set forth in Section 3.1(a)
below.
(qq)    "Specified Employee" means a specified employee within the meaning of
that term under Section 409A(a)(2)(B)(i) of the Code.
(rr)    "Subsidiary," with respect to the Company, means any entity in which the
Company owns or otherwise controls, directly or indirectly, stock or other
ownership interests having the voting power to elect a majority of the board of
directors, or other governing group having functions similar to a board of
directors, as determined by the Committee.
(ss)    "Target Annual Bonus" means the Participant's target annual cash bonus
opportunity, determined based on the target percentage ascribed to the
Participant, as in effect immediately prior to any termination of employment
(without giving effect to any reduction forming the basis, in whole or in part,
for a termination for Good Reason).
(tt)    "Termination Date" means the effective date of the Participant's
Termination of Employment.
(uu)    "Termination of Employment" means, in respect of a Participant, a
termination of employment with the Company Group as determined by the Committee;
provided, however, that with respect to payment of deferred compensation subject
to Section 409A, "Termination of Employment" means "separation from service"
within the meaning of Section 409A.
(vv)    "Tier I Participant" means (i) a Participant with the title of Chief
Executive Officer of the Company, and (ii) any other Participant specifically
classified as a Tier I Participant by the Committee, as determined in the
Committee's sole discretion.
(ww)    "Tier I Participant Additional Bonus Payment" shall have the meaning set
forth in Section 3.1(b) below.
(xx)    "Tier II Participant" means any Participant who is an executive officer
of the Company (and not any other Group Company) with the title of Chief
Financial Officer, Executive Vice President or Senior Vice President, as well as
any member of the Company's Executive Leadership Team (ELT), other than (i) the
Chief Executive Officer of the Company and (ii) any other Tier I Participant.
For the sake of clarity, except for members of the Executive Leadership Team,
Tier II Participants do not include Participants who are executive officers of
Group Companies (and not of the Company).
(yy)    "Tier III Participant" means any Participant other than a Tier I
Participant or Tier II Participant.
2.2.    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term "or" is
not intended to be exclusive, unless the context clearly requires otherwise.
3.
SEVERANCE BENEFITS FOR QUALIFYING TERMINATIONS

3.1.    Benefits for a Qualifying Termination Outside of a Change in Control
Coverage Period. If a Participant experiences a Qualifying Termination at any
time other than during a Change in Control Coverage Period, such Participant
shall receive any Accrued Obligations to which he or she is entitled, and,
provided that: (i) the Participant continues to comply with any restrictive
covenants applicable to the Participant by Company policy or by specific written
agreement and (ii) within the time limit specified in the Separation and Release
Agreement following the Participant's Qualifying Termination, the Participant
has delivered to the Company an executed Separation and Release Agreement and
such Separation and Release Agreement has become effective, enforceable and
irrevocable in accordance with its terms, such Participant shall also be
eligible to receive the following benefits set forth in Sections 3.1(a) through
(f) below, less applicable taxes, withholdings and deductions. Subject to
potential delay or reduction pursuant to the terms of Section 9.1 below, all
cash payments to which a Participant is entitled to receive under Section 3.1
shall be made in a single lump sum as soon as administratively practicable, but
in no event later than fifteen (15) days after such Participant's Separation and
Release Agreement has become effective and irrevocable; provided, however, that
if the full period given to such Participant to consider the Separation and
Release Agreement plus any revocation period provided for in such Separation and
Release Agreement begins in one calendar year and ends in the subsequent
calendar year, then the payment shall not be made until the subsequent calendar
year.
(a)    The Severance Payments. The Participant shall be paid an amount
determined in accordance with the chart set forth immediately below (the
"Severance Payment"). The formula utilized to calculate the severance benefit
set forth in this Section 3.1(a) is as follows:
Participant Level
Formula
Tier I Participant
2.0 x Participant's annual Base Salary as of the Termination Date.
Tier II Participant
1.0 x Participant's annual Base Salary as of the Termination Date.
Tier III Participant
0.75 x Participant's annual Base Salary as of the Termination Date.



(b)    Tier I Participant Additional Bonus Payment. With respect to Tier I
Participants only, the Participant shall be paid an amount equal to the product
of two times such Tier I Participant's Target Annual Bonus (the "Tier I
Participant Additional Bonus Payment").
(c)    Prior Year Bonus Payment. If a Participant's Termination Date is after
the end of the immediately preceding annual Bonus period (i.e., after the end of
the last Fiscal Year) but before the Bonus for that year has been paid to the
Participant, the Participant shall be paid an annual cash Bonus for the
completed bonus year immediately preceding the Participant's Termination Date
(the "Prior Year Bonus Payment") in the amount determined under the terms of the
applicable Bonus plan notwithstanding any provision of the Bonus plan that
requires continued employment after the end of the immediately preceding annual
Bonus period but subject to all other provisions of the Bonus plan. To the
extent that a Participant is entitled to receive the Prior Year Bonus Payment
for any Fiscal Year under this Section 3.1(c), such Participant shall not also
be entitled to any Bonus payment for such Fiscal Year under the terms of the
applicable Bonus plan. Amounts payable under this Section 3.1(c) will be deemed
payments attributable to the Participant's employment prior to or on the
Termination Date and not as severance.
(d)    Pro-Rata Bonus Payment. The Participant shall be paid a pro-rata portion
of the annual cash Bonus for the Fiscal Year in which the Termination Date
occurs based on achievement of 100% of the applicable performance target for
such year (determined by multiplying the amount of the target annual Bonus for
the full Fiscal Year by a fraction, the numerator of which is the number of
months during the Fiscal Year in which the Termination Date occurs that the
Participant had been employed by the Company Group, and the denominator of which
is 12) (the "Pro-Rata Bonus Payment") notwithstanding any provision of the Bonus
plan that requires continued employment through the end of the annual Bonus
period or beyond but subject to all other provisions of the Bonus plan. For
purposes of such calculation, if the Termination Date is on or before the 15th
day of the month, the Participant will get credit for one-half month; and if the
Termination Date is after the 15th day of the month, the Participant will get
credit for the full month. In the event that the Company has not established
performance targets for the applicable annual Bonus plan with respect to the
Fiscal Year in which the Termination Date occurs, the pro-rata portion of the
Bonus payable under this section shall be based on the Participant's Target
Annual Bonus. To the extent that a Participant is entitled to receive the
Pro-Rata Bonus Payment for any Fiscal Year under this Section 3.1(d), such
Participant shall not also be entitled to any Bonus payment for such Fiscal Year
under the terms of the applicable Bonus plan. Amounts payable under this Section
3.1(d) will be deemed payments attributable to the Participant's employment
prior to or on the Termination Date and not as severance.
(e)    COBRA Severance Benefit. The Company shall pay the Participant an amount
equal to the sum of the employer portion and the employee portion of the full
monthly premium for the Participant's elected coverage under the Cantel group
health plan (including medical and dental coverages) as in effect on the day
prior to the Participant's Termination Date, for the period specified in the
chart below (the "COBRA Severance Benefit").
Participant Level
COBRA Severance Benefit Period
Tier I Participant
18 months
Tier II Participant
12 months
Tier III Participant
9 months

The COBRA Severance Benefit described above will be paid regardless of whether
or not the Participant and/or the Participant's enrolled spouse and/or
dependents elect to continue their group health plan coverage pursuant to COBRA
or otherwise. Any such election will be the sole responsibility of the
Participant and/or his or her spouse and/or dependents.
(f)    Outplacement Services. During the twelve (12) month period following a
Participant's Termination Date, the Participant will be entitled, at the
Company's cost, to outplacement services provided by a firm selected by the
Company. A Participant entitled to outplacement services hereunder must notify
the Company of his or her desire to utilize such services within twenty (20)
days following his or her Termination Date.
(g)    Treatment of Outstanding Equity Awards. Subject to the terms of the
Equity Plan and Section 409A, the Committee may in its discretion accelerate the
vesting of, or waive or modify performance requirements of, any equity awards
granted under the Equity Plan in the event of a termination of the Participant's
employment for any reason other than Cause.
3.2.    Benefits for a Qualifying Termination During a Change in Control
Coverage Period. If a Participant experiences a Qualifying Termination at any
time during a Change in Control Coverage Period, such Participant shall receive
any Accrued Obligations to which he or she is entitled, and, provided that: (i)
the Participant continues to comply with any restrictive covenants applicable to
the Participant by Company policy or by specific written agreement, and (ii)
within the time limit specified in the Separation and Release Agreement
following the Participant's Qualifying Termination, the Participant has
delivered to the Company an executed Separation and Release Agreement and such
Separation and Release Agreement has become effective, enforceable and
irrevocable in accordance with its terms, such Participant shall be eligible to
receive the benefits set forth in Sections 3.2(a) through (h) below (but none of
the benefits under Section 3.1 above), less applicable taxes, withholdings and
deductions. If a Participant has received any benefits under Section 3.1 and
then subsequently becomes entitled to benefits under this Section 3.2, then the
benefits payable under Section 3.2 shall be offset by the amount of benefits
previously received by the Participant under Section 3.1 (and thereupon the
Participant will no longer be entitled to receive any additional benefits under
Section 3.1).
Subject to potential delay or reduction pursuant to the terms of Sections 9.1 or
9.2 below, all cash payments to which a Participant is entitled to receive under
Section 3.2 shall be made in a single lump sum as soon as administratively
practicable, but in no event later than fifteen (15) days after such
Participant's Separation and Release Agreement has become effective and
irrevocable; provided, however, that if the full period given to such
Participant to consider the Separation and Release Agreement plus any revocation
period provided for in such Separation and Release Agreement begins in one
calendar year and ends in the subsequent calendar year, then the payment shall
not be made until the subsequent calendar year.
(a)    The CIC Severance Payment. The Participant shall be paid an amount to be
determined in accordance with the chart set forth immediately below (the "CIC
Severance Payment"). The formula utilized to calculate the severance benefit set
forth in this Section 3.2(a) of this Plan is as follows:
Participant Level
Formula
Tier I Participant
2.0 x Participant's annual Base Salary as of the Termination Date.
Tier II Participant
2.0 x Participant's annual Base Salary as of the Termination Date.
Tier III Participant
1.0 x Participant's annual Base Salary as of the Termination Date.



(b)    CIC Additional Bonus Payment. For Tier III Participants only, the
Participant shall be paid an amount equal to the greater of: (i) the
Participant's Target Annual Bonus (but as in effect immediately prior to the
Change in Control rather than as in effect at his or her Termination Date), or
(ii) the Participant's Annualized Bonus; and for Tier I and Tier II Participants
only, a payment in an amount equal to the product of two (2) times the greater
of: (i) the Participant's Target Annual Bonus (but as in effect immediately
prior to the Change in Control rather than as in effect at his or her
Termination Date), or (ii) the Participant's Annualized Bonus (in each case, the
"CIC Additional Bonus Payment").
(c)    Prior Year Bonus Payment. The Participant shall be paid the Prior Year
Bonus Payment, as defined in Section 3.1(c) above, and in accordance with the
terms and conditions set forth in Section 3.1(c) above.
(d)    Pro-Rata Bonus Payment. The Participant shall be paid the Pro-Rata Bonus
Payment as defined in Section 3.1(d) above, and in accordance with the terms and
conditions set forth in Section 3.1(d) above.
(e)    CIC Continuation Benefit. The Company shall pay the Participant an amount
calculated in the same manner as the COBRA Severance Benefit described in
Section 3.1(e) above, and in accordance with the terms and conditions set forth
in Section 3.1(e) above; provided, however, that under this Section 3.2(e) the
relevant period shall be the period specified in the chart below rather than the
period specified in Section 3.1(e) above (the "CIC Continuation Benefit").
Participant Level
Applicable Period
Tier I Participant
24 months
Tier II Participant
24 months
Tier III Participant
12 months

(f)    Outplacement Services. During the twelve (12) month period following a
Participant's Termination Date, the Participant will be entitled, at the
Company's cost, to outplacement services provided by a firm selected by the
Company. A Participant entitled to outplacement services hereunder must notify
the Company of his or her desire to utilize such services within twenty (20)
days following his or her Termination Date.
(g)    Life Insurance. The Company shall pay the Participant an amount intended
to be equivalent to the total premium cost of the Participant's group term life
insurance coverage under the Cantel group life insurance plan as in effect on
the day prior to the Participant's Termination Date, for a twenty-four (24)
month period following the Termination Date (the "Life Insurance Benefit").
The Life Insurance Benefit described above will be paid regardless of whether
the Participant elects to convert his or her group life insurance coverage to
individual coverage (if such conversion is available), or whether the
Participant elects to purchase a separate life insurance policy of his or her
choosing. Any such election will be the sole responsibility of the Participant.
(h)    Treatment of Outstanding Equity Awards. Subject to Section 409A (if
applicable) regarding the time of payment of an award under the Equity Plan, (i)
any and all non-performance-based awards and performance-based awards granted
under the Equity Plan will become fully vested as of the Termination Date and
(ii) in the case of performance-based awards, such full vesting will occur on
the basis that performance had been achieved at the "target" level specified in
the award.
3.3.    Other Terminations. If a Participant's termination of employment results
from any reason other than a Qualifying Termination, such Participant shall be
eligible only to receive his or her Accrued Obligations.
4.
NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits pursuant to the Plan shall be construed as
giving any person the right to be employed by any member of the Company Group.
The employment relationship between each Participant and any member of the
Company Group is an "at-will" relationship. Accordingly, either the Participant
or any member of the Company Group that employs the Participant may terminate
the relationship at any time. Effective upon a Participant's Termination of
Employment for any reason, the Participant shall hold no further office,
directorship or other position with the Company Group and will be deemed to have
resigned from any and all such positions.
5.
CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

5.1.    Effect of Plan. The terms of the Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
agreements and arrangements, whether written or oral, and understandings
regarding the subject matter of the Plan (including, but not limited to any
severance provisions under any employment agreement entered into prior to the
effective date of his or her Participation Agreement), and shall be the
exclusive terms for the determination of any severance payments and benefits due
to such Participant. The foregoing notwithstanding, the terms of the Plan do not
supersede or take priority over the terms or conditions of any agreement between
a Participant and a Group Company relating to maintaining the confidentiality of
information, the assignment of inventions, non-competition, and/or
nonsolicitation of Company Group employees, or any other agreements containing
restrictive covenants intended to protect the business and goodwill of the
Company Group (any such agreements, collectively, the "Existing Restrictive
Covenant Agreements"). This Plan and any Existing Restrictive Covenant Agreement
shall be treated and interpreted as complementary, and in the event of any
conflict between certain provision(s) in the Plan and certain provision(s) in an
Existing Restrictive Covenant Agreement, the provision(s) of the document which
is regarded as most beneficial to the Company's interests, as determined in the
Committee's sole discretion, is the provision(s) that shall be applicable and
applied.
5.2.    Noncumulation of Benefits. Except as expressly provided in a written,
fully executed agreement between a Participant and the Company which is entered
into after the date of such Participant's Participation Agreement and which is
approved by the Board or the Committee, the total amount of payments and
benefits that may be received by such Participant as a result of events giving
rise to a Qualifying Termination pursuant to (a) the Plan, (b) any agreement
between such Participant and a Group Company, or (c) any other plan, practice,
or statutory obligation of a Group Company, shall not exceed the amount of
payments and benefits provided by the Plan upon such events. To the extent that
a Participant shall have received severance payments or other severance benefits
under any other plan or agreement of any Group Company before receiving
severance payments or other severance benefits pursuant to this Plan, the
severance payments or other severance benefits under such other plan or
agreement shall reduce (but not below zero) the corresponding severance payments
or other severance benefits to which such Participant shall be entitled under
this Plan. To the extent that a Participant accepts payments made pursuant to
this Plan, such Participant shall be deemed to have waived his or her right to
receive a corresponding amount of future severance payments or other severance
benefits under any other plan or agreement of the Company Group. Payments and
benefits provided under the Plan shall be in lieu of any termination or
severance payments or benefits for which the Participant may be eligible under
any of the plans or policy of the Company Group or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar statute or regulation.
6.
ADMINISTRATION, TERMINATION, AND AMENDMENT OF PLAN

6.1.    Administration. The Committee shall act as the plan administrator of the
Plan. The Committee has the sole discretion and authority to administer the
Plan, including the sole discretion and authority to:
(a)    adopt such rules as it deems advisable in connection with the
administration of the Plan, and to construe, interpret, apply and enforce the
Plan and any such rules and to remedy ambiguities, errors or omissions in the
Plan;
(b)    determine questions of eligibility and entitlement to benefits and
interpret the terms and provisions of the Plan;
(c)    act under the Plan on a case-by-case basis; the Committee's decisions
under the Plan need not be uniform with respect to similarly situated
Participants; and
(d)    delegate its authority under the Plan to any Director, officer, employee,
or group of Directors, officers and/or employees of the Company; provided that
if any person with administrative authority becomes eligible or makes a claim
for Plan benefits, that person will have no authority with respect to any matter
specifically affecting his or her individual interest under the Plan, and the
Committee will designate another person to exercise such authority. The
Committee has delegated its day-to-day ministerial responsibility under the Plan
to the Company's Human Resources Department under the supervision of the
Company's highest level officer in charge of Human Resources or such other
person or persons as the Committee may designate (the "Claims Administrator").
Any determination of the Committee shall be final and conclusive, and shall bind
and may be relied upon by the Company Group, each of the Participants and all
other parties in interest.
6.2.    Amendment and Termination of the Plan. Subject to compliance with the
requirements of Section 409A, the Committee may amend or terminate the Plan in
any respect (including any change to the severance benefits) at any time;
provided, however, that any amendment that would defer the payment or reduce the
amount of severance benefits hereunder to any Participant, or any action that
would remove a Participant from participation in the Plan, or any amendment that
would revise the definition of Cause in a manner that adversely affects the
Participants, or any termination of the Plan (each an "Adverse Action") shall be
effective only with one (1) year's prior written notice to affected
Participant(s); provided further, however, that no Adverse Action may be adopted
or become effective during a Change in Control Coverage Period. Notwithstanding
the foregoing but subject to the requirement of compliance with Section 409A, if
applicable, the limitations on the timing of Adverse Actions may be waived in
writing by any affected Participant.
7.
CLAIMS FOR BENEFITS

7.1.    Claims for Benefits.
(a)    No claim shall be required for benefits due under the Plan. Any
individual eligible for benefits under this Plan who believes he or she is
entitled to additional benefits or who desires to clarify his or her right to
future benefits under the Plan (a "Claimant") may submit his or her application
for benefits ("Claim") to the Claims Administrator, with a copy to the Company's
General Counsel; provided, that in the event that the Claimant seeking benefits
would otherwise be the Claims Administrator, then the Company's Chief Executive
Officer (or his or her designee) shall act as the Claims Administrator. All
Claims under the Plan must be properly submitted not later than one (1) year
after the date on which the Participant is sent a communication from the Plan,
the Committee or a Group Company containing the information contested or
challenged by the Claim.
A Claimant has the right to appoint someone to represent him or her in the
benefit claim. A Claimant may do so by including the appointed representative's
name and contact information in the initial written claim for benefits or
otherwise in writing to the Claims Administrator at the Company's address shown
in Section 8.1(a). Unless the Claimant indicates otherwise, if a Claimant
appoints a representative to act on his or her behalf with respect to the
benefit claim, the Plan will direct all notifications regarding the claim to the
designated representative. A Claimant may cancel or modify the appointment of
the representative at any time by notifying the Claims Administrator in writing.
(b)    When a Claim has been filed properly, it shall be evaluated subject to a
full and fair review and the Claimant or his or her duly authorized
representative shall be notified of the approval or the denial of the Claim
within 90 days (45 days if the Claim relates to disability status) after the
receipt of such Claim. If special circumstances require an extension of time for
processing a Claim, a written notice of the extension shall be furnished to the
Claimant before the end of the initial ninety (90) day or forty-five (45) day
period, as applicable. In no event shall such extension exceed ninety (90) days.
The notice of extension shall explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the Claim,
and the additional information needed to resolve those issues. A Claimant or
representative will have at least 45 days to provide the specified information.
If a Claim for benefits is denied, in whole or in part, the notice shall be
written in a manner calculated to be understood by the Claimant and shall
include:
i.    The specific reason or reasons for the denial;
ii.    References to the specific Plan provisions on which the denial is based;
iii.    A description of any additional material or information necessary for
the applicant to perfect the Claim and an explanation of why such material or
information is necessary; and
iv.    A description of the Plan's Claims review procedures and the time limits
applicable to such procedures, and a statement of Claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.
(c)    Further, in the case of the denial of a Claim involving Disability, the
notification will be set forth in a culturally and linguistically appropriate
manner and will also include the following:
(i)    a statement that if the adverse determination relies upon an internal
rule, document, guideline, protocol, standard or other similar criterion, upon
the Claimant's request a copy of such rule, document, guideline, protocol,
standard or other similar criterion is available free of charge;
(ii)    a statement that if the adverse determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, upon the
Claimant's request an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the medical circumstances at
hand, is available free of charge; and
(iii)    a discussion of the decision including an explanation of the basis for
disagreeing with or not following:
(1)    the views presented to the Plan of health care professionals who treated
the Claimant or vocational professionals who evaluated the Claimant;
(2)    the views of the medical and vocational experts whose advice was obtained
on behalf of the Plan, without regard to whether the advice was relied upon in
making the benefit determination; and
(3)    a Social Security Administration disability determination presented to
the Plan by the Claimant.
7.2.    Appeal of Denial of Claim.
(a)    Except as otherwise noted below with respect to the appeal of a denial of
a Claim involving a Disability, if a Claim is denied, in whole or in part, or if
a Claim is neither approved nor denied within the period specified in Section
7.2(b) or, if applicable, Section 7.2(c) (i.e., is deemed "denied"), Claimant
may appeal the denial to the Committee within 60 days (180 days if the Claim
relates to Disability status) after receipt of such denial (or after such Claim
is deemed denied). In pursuing such appeal, Claimant or his or her duly
authorized representative:
i.    may request in writing that the Committee review the denial;
ii.    may receive, upon request and free of charge, reasonable access to
documents, records and other information relevant to the Claim for benefits; and
iii.    may submit documents, records and comments and other information in
writing.
(b)    Upon receipt of a request for review from a Claimant, the Committee shall
make a full and fair evaluation. The decision on review shall be made by the
Committee within sixty (60) days (forty-five (45) days if the appeal is from a
denied Claim as to disability status) of receipt of the request for review. If
the Committee determines that special circumstances require an extension of time
for processing the Claim, the Claimant or representative will receive a written
notice of the extension before the end of the initial sixty (60) or forty-five
(45) day period, as applicable. The extension notice shall indicate the special
circumstances requiring the extension and the date by which the Plan expects to
render the determination on review. The decision on review shall be made in
writing, shall be written in a manner calculated to be understood by Claimant,
and, if the decision on review is a denial of the Claim for benefits, shall
include:
i.    The specific reason or reasons for the denial;
ii.    References to the specific Plan provisions on which the denial is based;
iii.    A statement that Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to Claimant's Claim for benefits; and
iv.    A statement of Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination.
(c)    For these purposes, a document, record or other information is "relevant"
to the Claim if it:
i.    was relied upon the Claims Administrator in making a decision on the
Claim;
ii.    was submitted, considered or generated in the course of the Claims
Administrator's making a decision on the Claim without regard to whether the
Claims Administrator relied upon it in making that decision; or
iii.    complies with administrative processes and safeguards which are designed
to ensure and to verify that decisions on Claims are made in accordance with
governing Plan documents, whose provisions are applied consistently with respect
to similarly situated Claimants.
(d)    A review of a denial of a Claim for benefits based upon Disability will
not afford deference to the initial adverse benefit determination and will:
i.    be conducted by a named person who is neither the individual who made the
initial adverse determination, nor a subordinate of such individual;
ii.    be conducted, if the Claim is based, in whole or in part, on a medical
judgment, upon consultation with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who has neither consulted in connection with the initial adverse
determination, nor is a subordinate of the individuals who made the initial
adverse determination; and
iii.    identify medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the adverse benefit determination, without
regard to whether the advice was relied upon in making the benefit
determination.
(e)    The Claimant or representative will receive, free of charge, as soon as
possible and sufficiently in advance of the date on which a notice of adverse
benefit determination on review is required to be provided, any new or
additional evidence considered, relied upon or generated in connection with the
Claim, and any new or additional rationales forming the basis of the Committee's
determination of the Claim.
(f)    In addition to the three (3) requirements noted in clause (c) above, a
document, record or information also is relevant to a claim involving Disability
benefits if it constitutes a statement of policy or guidance with respect to the
Plan concerning the denied benefit even if not relied upon in making the
determination.
(g)    The Committee will notify the Claimant or representative of its decision
on review of a denial of a Claim involving Disability within 45 days of having
received the request for review. In special circumstances, the Committee may
require an extension of up to an additional 45 days to process the appeal. If an
extension is needed, the Committee will notify the Claimant or representative
prior to the end of the initial 45-day period and describe the special
circumstances necessitating the extension.
(h)    In the case of a decision on appeal upholding the Claims Administrator's
initial denial of the Claim involving Disability, the Committee's notice of its
decision on appeal will set forth, in an understandable manner, the following
information:
i.    the same information as in the initial benefit determination notice
regarding internal rules, documents, guidelines, protocols, standards or other
similar criterion (or the claimant's access to that information);
ii.    the same statement as in the initial benefit determination notice
regarding denials based on medical necessity or experimental treatments;
iii.    the same explanation of the basis for disagreeing or not following: the
views of health or vocational professionals treating or evaluating the Claimant;
the views of medical or vocational experts whose advice was obtained by the
Plan, without regard to whether the advice was relied upon; and any Social
Security Administration disability determination presented by the Claimant to
the Plan;
iv.    the same statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA, which shall also include a description of any
applicable Plan-imposed limitations period, including the calendar date when the
limitations period will expire; and
v.    the following statement: "You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency."
7.3.    Finality. All interpretations, determinations and decisions with respect
to any Claim, including the appeal of any Claim, and any matter relating to the
Plan will be made by the Committee, in its sole discretion, based on the Plan
and comments, documents, records and other information presented to it, and will
be final, conclusive and binding on all persons.
7.4.    Exhaustion and Time Limit. A Claimant shall have no right to seek review
of a denial of benefits, or to bring any action in any court to enforce a Claim,
before filing a Claim and exhausting his or her rights to review under Sections
7.2 and 7.3 above. All actions regarding a denial of benefits or a Claim under
the Plan must be filed not later than one (1) year after the date on which the
Committee issues its adverse benefit determination. Venue for any such action
shall be as provided in Section 10.2.
8.
NOTICES

8.1.    General. For purposes of the Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
(a)    If to the Committee or the Company:
Compensation Committee of the Board of Directors of
Cantel Medical Corp.
150 Clove Road
Little Falls, New Jersey 07424
Attention: General Counsel
(b)    If to a Participant, at the home address which such Participant most
recently communicated to the Company in writing.
8.2.    Notice of Change of Address. The Company may provide Participants with
notice of a change of address, and a Participant may provide the Company with
notice of a change of address, pursuant to this Section 8.
8.3.    Participant Information. Each Participant shall notify the Committee of
his or her home address and each change of home address. Each Participant shall
also furnish the Committee with any other information and data that the
Committee considers necessary for the proper administration of the Plan. The
information provided by the Participant under this Section shall be binding on
the Participant and his or her dependents, beneficiaries, heirs and estate for
all purposes of the Plan and the Committee shall be entitled to rely on any
representations regarding personal facts made by a Participant unless such
representations are known to be false.
8.4.    Electronic Media. Under procedures authorized or approved by the
Committee, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant under this Plan may be communicated or made available to the Company
or a Participant in an electronic medium (including computer network, e-mail or
voice response system) and any such communication to or from a Participant
through such electronic media shall be fully effective under this Plan for such
purposes as such procedures shall prescribe. Any record of such communication
retrieved from such electronic medium under its normal storage and retrieval
parameters shall be effective as a fully authentic executed writing for all
purposes of this Plan absent manifest error in the storage or retrieval process.
9.
CERTAIN FEDERAL TAX CONSIDERATIONS

9.1.    Internal Revenue Code Section 409A.
(a)    The amounts payable under the Plan are intended to comply with or, to the
maximum extent possible, be exempt from Section 409A, and all provisions of the
Plan shall be interpreted and construed in a manner that establishes an
exemption from or compliance with the requirements for avoiding additional taxes
or interest under Section 409A(a)(1)(B) of the Code. In no event whatsoever will
the Company Group, or any Board member, officer or employee of any Group Company
acting on behalf of the Company Group, be liable for any additional tax,
interest or penalties that may be imposed on a Participant under Section 409A or
any damages for failing to comply with Section 409A. Notwithstanding anything in
this Plan to the contrary, the Board, the Committee and the Company Group do not
guarantee the tax treatment of any payments or benefits under this Plan, whether
pursuant to the Code, federal, state or local tax laws or regulations.
(b)    A Termination of Employment shall not be deemed to have occurred for
purposes of any provision of the Plan providing for the payment of any amounts
or benefits subject to Section 409A upon or following a Termination of
Employment unless such termination is also a "separation from service" within
the meaning of Section 409A and, for purposes of any such provision of the Plan,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." If a Participant is deemed on his or her
Termination Date to be a Specified Employee, then with regard to any payment or
the provision of any benefit that is considered deferred compensation under
Section 409A payable on account of a "separation from service," such payment or
benefit shall be made or provided on the date which is the earlier of: (i) the
first day of the seventh (7th) month following the date of such "separation from
service" of such Participant, and (ii) the date of such Participant's death (the
"Delay Period"). Upon the expiration of the Delay Period, all of the payments of
a Participant delayed pursuant to this Section 9.1(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to such Participant in a lump sum, without interest, and
any remaining payments and benefits due such Participant under the Plan shall be
paid or provided in accordance with the payment dates specified herein for such
payments or benefits.
(c)    All reimbursements of expenses provided for herein shall be payable in
accordance with the Company's expense reimbursement policies in effect from time
to time, but in any event shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Participant seeking reimbursement. No such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year. The right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.
(d)    For purposes of Section 409A, a Participant's right to receive any
installment payments pursuant to the Plan shall be treated as a right to receive
a series of separate and distinct payments. Whenever a payment under the Plan
specifies a payment period with reference to a number of days (e.g., "payment
shall be made within sixty (60) days following the Termination Date"), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
(e)    To the extent any payment or benefit which constitutes Section 409A
deferred compensation is contingent upon the execution and non-revocation of a
Release, then such payment or benefit shall not commence until the latest of:
(i) the first payroll date occurring on or after the sixtieth (60th) day
following the Participant's Termination of Employment; (ii) the first payroll
date occurring on or after the period for revocation of a Release has expired;
and (iii) the set payment date otherwise established for commencing the payments
and/or benefits. Further, if the full period given to a Participant to consider
such Release plus any revocation period provided for in such Release begins in
one calendar year and ends in the subsequent calendar year, then any payment or
benefit which constitutes Section 409A deferred compensation shall not be made
until the subsequent calendar year.
(f)    Notwithstanding any provision of the Plan to the contrary, to the extent
that any amount constituting Section 409A deferred compensation would become
payable in a lump sum rather than installments under the Plan by reason of a
Change in Control, such amount shall become payable in a lump sum only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A (a "Section 409A Change in Control"). The portion of any payment or benefit
which constitutes Section 409A deferred compensation and which would otherwise
be payable in a lump sum pursuant to Section 3.2 upon a Change in Control that
does not qualify as a Section 409A Change in Control shall be paid based upon
the time and form of payment set forth in Section 3.2, and with respect to other
awards or programs in accordance with the plan or other documents governing such
award.
9.2.    Internal Revenue Code Section 280G Contingent Cutback.
(a)    If any payment(s) or benefit(s) that a Participant would receive pursuant
to the Plan and/or pursuant to any other agreement, plan, policy or arrangement
would (i) constitute a "parachute payment" within the meaning of Section 280G of
the Code and applicable regulations, and (ii) but for this Section 9.2 or any
reduction provided by reason of Section 280G of the Code in any such other
agreement, plan, policy or arrangement, would be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), then such Participant
shall be entitled to receive either (A) the full amount of the parachute
payments, or (B) the maximum amount that may be provided to such Participant
without resulting in any portion of such parachute payments being subject to the
Excise Tax, whichever of clauses (A) and (B), after taking into account
applicable federal, state, and local income and employment taxes and the Excise
Tax, results in the receipt by such Participant, on an after-tax basis, of the
greatest portion of the parachute payments. Any reduction for purposes of clause
(B) shall be made in the following order: (i) cash severance payments that are
exempt from Section 409A shall be reduced; (ii) other cash payments and benefits
that are exempt from Section 409A, but excluding any payments attributable to an
acceleration of vesting or payments with respect to equity-based compensation
that are exempt from Section 409A, shall be reduced; (iii) any other payments or
benefits, but excluding any payments attributable to an acceleration of vesting
and payments with respect to equity-based compensation that are exempt from
Section 409A, shall be reduced on a pro-rata basis or in such other manner that
complies with Section 409A; (iv) any payments attributable to an acceleration of
vesting or payments with respect to equity-based compensation that are exempt
from Section 409A shall be reduced, in each case beginning with payments that
would otherwise be made last in time; and (v) to the extent any of such payments
or benefits are Section 409A deferred compensation, such payments shall be
reduced, in each case beginning with payments that would otherwise be made last
in time but without changing any payment date.
(b)    Unless the Company and a Participant otherwise agree in writing, any
determination required under Section 9.2(a) shall be made in writing by the
Company's independent public accountants, whose determination shall be
conclusive and binding upon such Participant and the Company for all purposes.
For purposes of making the calculations required by Section 9.2(a), the
Company's independent public accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and such Participant shall furnish to the Company's
independent public accountants such information and documents as the accountants
may reasonably request in order to make a determination under Section 9.2(a).
The Company shall bear all costs the accountants may reasonably incur in
connection with any calculations contemplated by this provision.
10.
ADDITIONAL PROVISIONS

10.1.    Records. The records of a Group Company with respect to a Participant's
length of employment, employment history, reason for employment termination,
base pay, absences, and all other relevant matters may be conclusively relied on
by the Committee.
10.2.    Choice of Law and Dispute Resolution. This Plan is an employee pension
benefit plan that is regulated by ERISA, a federal law. Except to the extent
pre-empted by ERISA or other federal law, the Plan shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to its conflict of law provisions. The Company and each Participant agree that
the state courts of New Jersey and, if the jurisdictional prerequisites exist at
the time, the federal courts in the State of New Jersey, shall have sole and
exclusive jurisdiction to hear and determine any dispute or controversy arising
under or relating to this Plan. The Company and each Participant irrevocably (i)
consents to the exclusive jurisdiction and venue of the courts of New Jersey and
federal courts in the State of New Jersey, in any and all actions arising under
or relating to this Plan, and (ii) waives any jurisdictional defenses (including
personal jurisdiction and venue) to any such action. The Committee's
interpretation of Plan provisions, and any findings of fact, including
eligibility to participate and eligibility for benefits, are final, shall be
given deference by any court of law and will not be subject to "de novo" review
unless shown to be arbitrary and capricious. The Company and the Participant
will each separately pay its counsel fees and expenses unless otherwise
determined by a court of competent jurisdiction.
10.3.    No Mitigation. No Participant shall have any duty to mitigate the
amounts payable under this Plan by seeking or accepting new employment or
self-employment following termination. Except as specifically otherwise provided
in this Plan, all amounts payable pursuant to this Plan shall be paid without
reduction regardless of any amounts of salary, compensation or other amounts
that may be paid or payable to the Participant as the result of the
Participant's employment by another employer or self-employment.
10.4.    Unfunded Obligation. All amounts payable to Participants pursuant to
the Plan are unfunded obligations of the Company. The Company shall not be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.
Payments under the Plan shall be made, as due, from the general funds of the
Company. The Plan shall constitute solely an unsecured promise by the Company
Group to make such payments to the extent provided herein.
10.5.    Recoupment and Offset. The Company has the unilateral right, in its
sole discretion, and to the extent permitted by applicable law, to offset the
payment of benefits under the Plan against amounts due from a Participant under
the Company's clawback/recoupment policy as in effect from time to time
(including, without limitation, any clawback, recovery or recoupment policy
which the Company may be required to adopt under Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law and the
rules and regulations of the U.S. Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company's
common stock may be listed) and against any other amounts owed to the Company
Group by a Participant.
10.6.    Overpayments. If any overpayment is made to a Participant under the
Plan for any reason, the Company will have the right to recover the overpayment.
The Participant and his successors shall cooperate fully with the Company and
return any overpayment. The Company also has the right to offset an overpayment
from any other payment of compensation made to or on behalf of the Participant.
10.7.    Limitation of Liability; Indemnification.
(a)    The members of the Board, the Committee and the Claims Administrator
shall have no liability with respect to any action or omission made by them in
good faith or from any action made in reliance on (i) the advice or opinion of
any accountant, legal counsel, medical adviser or other professional consultant
or (ii) any resolutions of the Board certified by the secretary or assistant
secretary of the Company. Each member of the Board, the Committee, the Claims
Administrator and each employee to whom are delegated duties, responsibilities
and authority with respect to the Plan shall be indemnified, defended, and held
harmless by the Company and its successors against all claims, liabilities,
fines and penalties and all expenses (including but not limited to attorneys'
fees) reasonably incurred by or imposed on such member of the Board, the
Committee, the Claims Administrator and each employee to whom such duties,
responsibilities and authorities are delegated that arise as a result of his,
her or its actions or failure to act in connection with the operation and
administration of the Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company (or any of the other
companies in the Company Group). Notwithstanding the foregoing, the Company
shall not indemnify any person for any such amount incurred through any
settlement or compromise of any action unless the Company consents in writing to
such settlement or compromise.
(b)    To the extent applicable, the Company will continue to cover each
Participant under its directors' and officers' insurance policy following the
Termination Date for a period of time equal to the applicable statute of
limitations. The Company shall indemnify and hold each Participant harmless to
the fullest extent legally permitted or authorized by the Company's by-laws or
by applicable law, in respect of any liability, damage, cost or expense
(including reasonable attorneys' fees) actually and reasonably incurred in
connection with the defense of any claim, action, suit or proceeding to which
the Participant is a party by reason of the Participant's being or having been
an officer or director of the Company or any subsidiary or affiliate, or the
Participant's serving or having served at the request of such other entity as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, business organization, enterprise or other entity,
including service with respect to employee benefit plans. Without limiting the
generality of the foregoing, the Company shall pay the expenses (including
reasonable attorneys' fees) actually and reasonably incurred in defending any
such claim, action, suit or proceeding in advance of its final disposition, upon
receipt of the Participant's undertaking to repay all amounts advanced unless it
is ultimately determined that the Participant is entitled to be indemnified
under this Section.
10.8.    No Representations. By executing a Participation Agreement, a
Participant acknowledges that in becoming a "Participant" in the Plan, such
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company Group which is not set forth
explicitly in the Plan.
10.9.    Waiver. No waiver by a Participant or the Company Group of any breach
of, or of any lack of compliance with, any condition or provision of the Plan by
the other party shall be considered a waiver of any other condition or provision
or of the same condition or provision at another time.
10.10.    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
10.11.    Benefits Not Assignable. Except as otherwise required by law, no right
or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or otherwise, including,
without limitation, by execution, levy, garnishment, attachment, pledge or in
any other manner, and no attempted transfer or assignment thereof shall be
effective.
10.12.    Tax Withholding. All payments made pursuant to the Plan will be
subject to withholding of applicable income and employment taxes.
10.13.    Further Assurances. From time to time, at the Company's request and
without further consideration, a Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, such Participant's
Participation Agreement, and/or such Participant's Separation and Release
Agreement.
10.14.    Successors. This Plan shall inure to the benefit of and be binding
upon the Company, each company with the Company Group, and their respective
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of any Group Company to assume
expressly and agree to comply with this Plan in the same manner and to the same
extent that such Group Company would be required to comply with it if no such
succession had taken place. Failure to require such assumption will be a
material breach of this Plan. Any successor to the business or assets of any
Group Company that assumes or agrees to perform this Plan by operation of law,
contract, or otherwise shall be jointly and severally liable with the Company
Group under this Plan as if such successor were the employer.
10.15.    Payments to Beneficiary. If a Participant dies after becoming entitled
to payments under this Plan but before receiving all amounts to which he or she
is entitled under this Plan, then such remaining amounts shall be paid to his or
her estate notwithstanding his or her marital status.





EXHIBIT A
FORM OF AGREEMENT TO PARTICIPATE IN THE CANTEL MEDICAL CORP. EXECUTIVE SEVERANCE
AND CHANGE IN CONTROL PLAN

--------------------------------------------------------------------------------



[CANTEL MEDICAL CORP. LETTERHEAD]
[DATE], 20__
AGREEMENT TO PARTICIPATE IN THE CANTEL MEDICAL CORP. EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL PLAN
Dear [INSERT PARTICIPANT NAME],
As a critical employee of Cantel Medical Corp. (the "Company" and, together with
its direct and indirect subsidiaries, the "Company Group") or another member of
the Company Group, you are eligible to participate in the Company's newly
adopted Executive Severance and Change in Control Plan (as amended from time to
time, the "Plan"). A copy of the Plan is enclosed with this Agreement to
Participate in the Cantel Medical Corp. Executive Severance and Change in
Control Plan (the "Participation Agreement"). Capitalized terms used in this
Participation Agreement and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.
The Company considers the severance benefits offered under the Plan to be an
important part of our overall executive compensation program and consistent with
competitive market practice. We believe that providing appropriate severance
benefits helps to attract and retain highly qualified executives by providing
income continuity in the event of an involuntary termination of employment.
These arrangements also allow the Company Group to protect its interests through
corresponding confidentiality, non-solicitation, noncompetition and other
restrictive covenants, which are among the provisions that will be incorporated
into a Separation and Release Agreement that the Participant in the Plan must
execute and return (and not thereafter revoke) in order to be eligible to
receive the severance benefits set forth in the Plan. You are hereby notified in
accordance with the Defend Trade Secrets Act of 2016 that you will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. You are further notified
that if you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company's trade secrets to your
attorney and use the trade secret information in the court proceeding if you:
(a) file any document containing the trade secret under seal; and (b) do not
disclose the trade secret, except pursuant to court order.
By accepting this Participation Agreement, you hereby acknowledge, agree and
confirm that:
1.    You have received a copy of the Plan and have read, understand and are
familiar with the terms and provisions of the Plan;
2.    The Plan supersedes and replaces the severance provisions of any existing
severance arrangement (or other agreement providing for severance benefits),
whether written or unwritten, to which you are a party[, including but not
limited to the [INSERT NAME(S) OF EXISTING AGREEMENT(S) PROVIDING SEVERANCE
BENEFITS], dated [INSERT DATE]] (each, a "Prior Severance Agreement"). You agree
that each Prior Severance Agreement is hereby rendered null and void and no
longer in effect. You further agree that in no circumstances are you or will you
be eligible to receive severance benefits of any kind under a Prior Severance
Agreement.
3.    The employment relationship between yourself and the Company (or any Group
Company that employs you) is an "at-will" relationship;
4.    In order to obtain certain of the severance benefits provided for in the
Plan, you will be required to execute, deliver, and not thereafter revoke, a
Separation and Release Agreement, which will contain, among other things,
certain restrictive covenants to which you will be subject;
5.    Disputes and disagreements regarding your right to severance benefits
under the Plan are governed by a claims procedure set forth in Section 7 of the
Plan, which you must follow; and
6.    The Company has the unilateral right, in its sole discretion, to offset
the payment of benefits to you under the Plan against amounts due from you under
the Company's clawback/recoupment policy as in effect from time to time and
against any other amounts that you owe to the Company Group.
You acknowledge that: (i) the Plan confers significant legal rights and
obligations; (ii) the Company has encouraged you to consult with legal and
financial advisors as appropriate; and (iii) you have had adequate time to
consult with such advisors before executing this Participant Agreement.
Please indicate your acceptance and agreement to the Plan and this Participation
Agreement by signing in the space indicated below and returning the agreement to
the Company by no later than May 31, 2019. Upon your acceptance, you shall be
deemed a "Participant" of the Executive Severance Plan as of the date your duly
signed Participation Agreement is received by the Company.
Sincerely,
CANTEL MEDICAL CORP.
By:     
Name:          Jean Casner          
Title:     Senior Vice President, Chief Human Resources Officer
AGREED AND ACCEPTED BY THE UNDERSIGNED ON THIS ____ DAY OF _______________,
20__.
PARTICIPANT

[INSERT PARTICIPANT NAME]

--------------------------------------------------------------------------------

Signature



--------------------------------------------------------------------------------

Name Printed



--------------------------------------------------------------------------------

Address











EXHIBIT B
FORM OF SEPARATION AND RELEASE AGREEMENT
cantellogo_2.gif [cantellogo_2.gif]


















To:    [Name of Employee]
From:    [*]
Date:    [*]
RE:    CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”)
This letter confirms that your employment with Cantel Medical Corp. or one of
its direct or indirect subsidiaries (collectively, the “Company”) will terminate
effective [*] (the “Termination Date”), regardless of whether you execute this
Agreement (or the date of your execution of this Agreement). This letter also
confirms your final pay and benefits as well as the separation benefits you will
receive if you sign and return the original of this Agreement to the Company (as
instructed below) and do not rescind the release of ADEA Claims (as defined
below) under Section 17 of this Agreement, in the time frames noted below and
abide by all other terms of this Agreement. All payments made to you under this
Agreement are subject to applicable withholdings, taxes and deductions; and all
cash payments will be paid through the Company’s payroll system in the ordinary
course. This Agreement is intended to be consistent with the benefits payable to
Participants under Section 3.1 of the Cantel Medical Corp. Executive Severance
and Change in Control Plan (the “Plan”) and is subject to the terms of the Plan.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan. You are deemed a Tier [*]
Participant under the Plan.
1.Final Pay and Benefits. Regardless of whether you sign and return this
Agreement, you will receive the final pay and benefits set forth in this Section
1 as follows:


•
Final Pay.    You will be paid your regular base salary through and including
the Termination Date, as well as any accrued and unused PTO (which includes
vacation and sick days, but not floating holidays) through such date, subject to
applicable taxes and withholding.



•
Reimbursement of Expenses. Provided that you apply for reimbursement in
accordance with the Company’s established reimbursement procedures (within the
period required by such procedures but under no circumstances later than ninety
(90) days after the Termination Date), the Company will pay you any
reimbursements to which you are entitled under such procedures.



•
Benefits. Your medical and dental insurance benefits (to the extent applicable)
will be continued through the last day of the month in which the Termination
Date occurred. You will have the option to continue these benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for up to 18
months, or for such other period as provided by law, provided that you timely
apply for COBRA and timely pay the required premiums for COBRA continuation
coverage. Your COBRA period will begin on the first day of the first month
following the month in which the Termination Date occurs. You will receive COBRA
information from our COBRA administrator promptly following the Termination
Date, which will include information regarding the date by which you must enroll
and the premiums you would be required to pay if you want COBRA coverage. All
other benefits, including, but not limited to, PTO, and holiday pay, end on the
Termination Date.



Your 401(k) benefits are governed by applicable plan documents. In addition, you
may receive the vested benefits, if any, to which you are entitled pursuant to
the terms of an award granted under the Equity Plan.


2.Separation Package. In addition to the final pay and benefits addressed in
Section 1 above, as consideration for the release provided in this Agreement,
the Company will provide you with the severance pay and benefits set forth in
this Section 2 (the “Separation Package”) to which you would not otherwise be
entitled, provided that you: (i)  continue to meet the duties and
responsibilities of your position through the Termination Date; (ii) sign and
return the original of this Agreement to Ms. Jean Casner, Senior Vice President
– Chief Human Resources Officer, Cantel Medical Corp., 150 Clove Road, Little
Falls, New Jersey 07424, by hand, email to jcasner@cantelmedical.com (with a
copy to HRIS@cantelmedical.com), or mail, no earlier than the Termination Date
or later than 21 days following your receipt of this Agreement; (ii) do not
rescind the release of ADEA Claims under this Agreement during the Rescission
Period (defined below in Section 17 of this Agreement); and (iii) abide by all
other terms of this Agreement. The timing of payments under this Section 2 is
subject to Internal Revenue Code Section 409A, as described in Section 20 below:


•
Severance Payment: The Company will pay you a Severance Payment in a single lump
sum of [*], being [*] times your annual Base Salary as of the Termination Date,
in accordance with Section 3.1(a) of the Plan.



•
[INCLUDE ONLY IF APPLICABLE] Prior Year Bonus Payment: If your Termination Date
is after the end of the last Fiscal Year) but before the Bonus for that year has
been paid, the Company will pay you the amount determined under the terms of the
applicable Bonus plan notwithstanding any provision of the Bonus plan that
requires continued employment after the end of the immediately preceding annual
Bonus period but subject to all other provisions of the Bonus plan, in
accordance with Section 3.1(c) of the Plan.]



•
Pro-Rated Bonus Payment: The Company will pay you a pro rata portion of your
FY2019 target Bonus, based on achievement of 100% of the applicable performance
target for such year, in accordance with Section 3.1(d) of the Plan.



•
COBRA Severance Benefit: The Company will pay you in a lump sum an amount equal
to the sum of the employer portion and the employee portion of the full monthly
premium for your elected coverage under the Cantel group health plan (including
medical and dental coverages) as in effect on the day prior to the Termination
Date, for a period of [*] months (the "COBRA Severance Benefit"). The COBRA
Severance Benefit will be calculated and paid in accordance with Section 3.1(e)
of the Plan. Section 1 above describes the steps you must take if you want to
have COBRA coverage; nonetheless, this COBRA severance benefit is independent of
whether you elect COBRA coverage (or any other coverage).



•
LTI: The [*] unvested time-based restricted stock units (RSUs) of Cantel held by
you on the Termination Date that are scheduled to vest on or before [*] will be
deemed vested and no longer subject to forfeiture as of the Termination Date.
Notwithstanding the foregoing or any provision in any applicable RSU agreement
to the contrary, shares in settlement of the vested RSUs, including all dividend
equivalents associated therewith, will be delivered or the cash equivalent paid,
as applicable, as of the payment date provided for in the original grant of such
RSUs. You acknowledge and agree that any and all other RSUs held by you on the
Termination Date will be forfeited on the Termination Date, and you are not
entitled to, and are not receiving, any additional equity awards or cash
equivalents on or after the date of this Agreement

•
Outplacement Assistance. Following the Termination Date, you will be entitled,
at the Company's cost, to outplacement services for a period not to exceed
twelve (12) months. Such services will be provided by a firm selected by the
Company and subject to the standard terms of their applicable outplacement
program. You must notify the Company of your desire to utilize such services
within twenty (20) days following the Termination Date and commence such
services within sixty (60) days following the Termination Date.

3.General Release of Claims. By signing this Agreement, you agree that the
Separation Package, and other benefits set forth in this Agreement constitute
adequate consideration for your release and waiver of claims as set forth
below.  For valuable consideration you receive from the Company pursuant to this
Agreement, you, on behalf of yourself and your heirs, executors, administrators,
trustees, representatives, successors and assigns (collectively, the
“Releasors”) hereby release, waive and forever discharge all claims, demands,
causes of actions, administrative claims, obligations, liabilities, claims for
punitive or liquidated damages or penalties, any other damages, any claims for
costs, disbursements or attorney’s fees, any individual or class action claims,
and any other claims or demands of any nature whatsoever, whether asserted or
unasserted, known or unknown, absolute or contingent that you or any of the
other Releasors have or may have against the Company, any parent, subsidiary,
division, affiliated or related entities, its and their present and former
officers, directors, shareholders, trustees, employees, agents, attorneys,
insurers, representatives and consultants, and the current and former trustees
and administrators of any pension or other benefit plan applicable to the
employees or former employees of any of them, and the successors, predecessors
and assigns of each (collectively “Releasees”), arising out of, or in any manner
based upon, or related to, any act, occurrence, transaction, omission or
communication that transpired or occurred at any time on or before the date of
your signing of this Agreement. 


Without limitation to the foregoing, you specifically release, waive and forever
discharge the Releasees from and against: any and all claims arising out of or
relating to your employment by the Company (and/or by any of the other
Releasees), the terms and conditions of such employment and/or the termination
of such employment; any and all claims that arise under the U.S. Constitution,
the New Jersey Constitution, the New Jersey Law Against Discrimination, N. J.
Rev. Stat. § 10:5-1 et seq., the New Jersey Family Leave Act, N.J. S.A. §
34:11B-1 et seq., the New Jersey Conscientious Employee Protection Act, N.J.
Stat. § 34:19-1 et seq., and any claims under any other New Jersey or other
state or local anti-discrimination, employment or human rights laws or
regulations, any claims under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
the Equal Pay Act, the federal Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the National Labor Relations Act, 29 U.S.C. § 151 et seq., the Genetic
Information Nondiscrimination Act, 42 U.S.C. § 2000ff et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor Standards Act of
1938, 29 U.S.C. § 201 et seq., and any amendments to any of the above; any and
all claims arising under any other local, state or federal constitution,
statute, ordinance, regulation or order, or that involve claims for
discrimination or harassment based on age, race, religion, creed, color,
national origin, citizenship, ancestry, affectional or sexual orientation,
sexual preference, gender identity or expression, military or veterans status,
sex, disability, marital status, parental status, pregnancy, genetic
information, or any other legally protected category or characteristic; any and
all claims for wages, salary, commissions, bonuses, equity, incentives,
insurance, paid and unpaid leave, expense reimbursement, or other compensation;
any and all claims for retaliation, reprisal, wrongful discharge, breach of
contract (express or implied); any and all whistleblower claims under any
federal, state or local law or regulation or under common law; any violation of
express or implied employment agreements, covenants, promises or duties,
intellectual property or proprietary rights, and/or any other tortious conduct,
such as assault or battery, background check violations, defamation, detrimental
reliance, fiduciary breach, fraud, indemnification, intentional or negligent
infliction of emotional distress, interference with contractual or other legal
rights, invasion of privacy, loss of consortium, misrepresentation, negligence
(including negligent hiring, retention, or supervision), personal injury,
promissory estoppel, public policy violation, retaliatory discharge, safety
violations; posting or records-related violations or other federal, state or
local statutory or common law cause of action, including, without limitation,
any claims for compensatory, emotional or distress damages, punitive or
liquidated damages, attorneys’ fees, costs, interest, penalties or
disbursements.


[ADD THE APPLICABLE STATE PROVISIONS BELOW, IF ANY, FOR EMPLOYEES WHO RESIDE IN
OR ARE BASED IN CA, MA, MN, MO, ND, RI, SD or WV (I.E., ”BASED IN” MEANING THE
CANTEL OFFICE WHERE HE/SHE REPORTS). DELETE INAPPLICABLE PROVISIONS]
[California: Because you work or reside in California, you waive all rights
under California Civil Code § 1542 which provides: “A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.]
[Massachusetts. You also waive all claims or rights arising under the
Massachusetts Payment of Wages Law, G.L. c.149; the Massachusetts Fair
Employment Practices Act, G.L. c.151B; An Act Relative to Domestic Violence,
M.G.L. ch. 149, s. 52E; the Massachusetts Law Prohibiting Unlawful
Discrimination, M.G.L. ch. 151B, § 1 et seq.; the Massachusetts Right to be Free
from Sexual Harassment Law, M.G.L. ch. 214, § 1C; the Massachusetts
Discrimination Against Certain Persons on Account of Age Law, M.G.L. ch. 149, §
24A et seq.; the Massachusetts Equal Rights Law, M.G.L. ch. 93, § 102 et seq.;
any claims under any other Massachusetts or other Commonwealth or local
anti-discrimination, employment or human rights laws or regulations, or any
other Massachusetts or other Commonwealth or local law, ordinance or regulation,
any claims under any other Commonwealth or local law, ordinance or regulation.]
[Minnesota. This Agreement releases claims under the Minnesota Constitution, the
Minnesota Human Rights Act, M.S.A. §363A.01 et seq., the Minnesota Equal Pay for
Equal Work Law, M.S.A. §181.66 et seq., the Minnesota Dismissal for Age Statute,
M.S.A. §181.81 et seq., the Minnesota Retaliatory Discharge Law, M.S.A. §176.82;
the Minnesota Nonwork Activities Law, M.S.A. § 181.938; the Minnesota Notice of
Termination Law, M.S.A. § 181.931 et seq.; and any under any other Minnesota or
other state or local anti-discrimination, employment or human rights laws or
regulations, or any other New Jersey or other state or local law, ordinance or
regulation, any claims under any other state or local law, ordinance or
regulation.]
[FOR MO, ND, RI, SD or WV, applicable statutes must be added]


4.Release of Unknown Claims. You understand that this release extends to all of
the aforementioned claims and potential claims, whether now known or unknown,
suspected or unsuspected.


5.Excluded Claims. You are not, by signing this Agreement, releasing or waiving
(i) any vested interest you may have in any stock grants, stock options or other
forms of equity awards, 401(k) or other retirement plan by virtue of your
employment with the Company, subject to the terms and conditions of the
applicable plans, any grant or award agreement and applicable law,  (ii) any
rights or claims that may arise after this Agreement is signed by you, (iii) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement, (iv) any right you may have to apply for any state unemployment
insurance benefits, (v) any workers compensation benefits to which you may be
entitled under applicable law, (vi) any rights to indemnification under any
agreement with the Company, any certificate of incorporation or by laws (or
comparable organizational document) of the Company or any applicable insurance
policy of the Company with respect to acts or omissions by you occurring or
alleged to have occurred during the course of your employment by the Company
(and/or by any of the other Releasee entities), subject to the applicable
definitions, terms and conditions of any such agreement, certificate of
incorporation, by laws (or comparable organizational document), insurance policy
and applicable law, or (vii) any rights for continuation coverage under COBRA.
Additionally, nothing in this Agreement waives or otherwise limits your right
to: file a charge or complaint with the U.S. Equal Employment Opportunity
Commission (“EEOC”) (and/or with any other government agency); testify, assist
or participate in any investigation, hearing or proceeding conducted by the EEOC
(and/or by any other government agency); or challenge under the Older Workers
Benefit Protection Act (“OWBPA”) (29 U.S.C. § 626) the knowing and voluntary
nature of your release of any claims that you may have under the ADEA. However,
neither the immediately preceding sentence nor any other provision in this
Agreement constitute a waiver of any kind by any of the Releasees of their right
to assert the Release set forth in this Agreement as a defense to any charge or
complaint filed with the EEOC, any other government agency, any court, and/or
any other tribunal. Additionally, you hereby waive any right to, and agree that
you will not accept, any monetary award or recovery resulting from a filing of a
charge or complaint by or with the EEOC, any other government agency, any court,
and/or any other tribunal against the Company (and/or against any of the other
Releasees) asserting or alleging any claim, demand or cause of action that has
been released or waived in this Agreement. In addition, for the avoidance of
doubt, nothing in this Agreement shall be interpreted to limit your right to
receive an award to which you may be entitled for information provided to the
U.S. Securities and Exchange Commission (“SEC”), the U.S. Commodity Futures
Trading Commission (“CFTC”), or equivalent state securities enforcement
agencies.


6.Promise Not To Sue. A “promise not to sue” means you promise not to sue any
Releasee in court. This is different from the General Release above. Besides
releasing claims covered by that General Release, you agree never to sue any
Releasee for any reason covered by that General Release. Despite this Promise
Not To Sue, however, you may file suit to enforce this Agreement or to challenge
its validity under the ADEA. If you sue a Releasee in violation of this
Agreement: (i) you shall be required to pay that Releasee’s reasonable attorney
fees and other litigation costs incurred in defending against your suit; or
alternatively (ii) the Company can require you to return all but $100.00 of the
money and benefits provided to you under this Agreement. In that event, the
Company shall be excused from any remaining obligations that exist solely
because of this Agreement.


7.Whistleblowing. You agree that (i) no one has interfered with your ability to
report within the Company possible violations of any law, and (ii) it is the
Company’s policy to encourage such reporting.


8.Cooperation on Transition of Business. You agree that you will provide to the
Company on or before your last date of employment, and at any time within 3
months thereafter, upon the Company’s reasonable request on or following the
Termination Date, a list and status of current work projects and other
information deemed necessary by the Company to ensure an orderly transition of
such projects. You further agree to also provide a list of any current action
items with key customers and/or vendors or external communication follow up with
customers or vendors that need to occur to ensure continuation of business. You
also agree to reasonably cooperate with the Company in the transition of work
responsibilities.


9.Return of Property. You acknowledge by your signature to this Agreement that
as of the date you sign this Agreement you have returned to the Company all
property of the Company, or any related entity, including laptops, smartphones,
cell phones, tablets, external storage devices, any other electronic devices and
equipment, or any other property issued to you during the course of employment
and all documents, files, correspondence, emails and other electronic
communications, reports, materials, legal documents, contracts, marketing
materials, and other items, whether in hard copy, on DVD, disc, flash drive or
other storage mechanism, or on any electronic device, or otherwise, including
all copies, which belong to the Company or any related entity or are related to
the business of, or the services you performed for, the Company or any related
entity, for any customer, including but not limited to any property, documents,
files, correspondence, emails and other electronic communications, reports,
materials, legal documents, contracts, marketing materials, and other items
containing trade secret, proprietary or confidential information and materials.
10.Confidentiality of Agreement. This Agreement, its terms, conditions and
existence are strictly confidential, and you agree that you will not divulge or
disclose this Agreement, its terms or existence in any way to any person, other
than to your spouse, children, legal or tax advisor, the state unemployment
compensation authorities, the taxing authorities, or any Releasees, except as
required by law. Should you choose to divulge or disclose the terms, conditions
and/or existence of this Agreement to any person permitted to receive the
information, other than governmental agencies, you must ensure that the person
will be similarly bound to keep the terms, conditions and existence of this
Agreement confidential.
11.Non-Disparagement. You agree that you will not make any disparaging or
negative remarks, whether oral or in writing, regarding the Company, or its
respective officers, directors, employees or affiliates, or their respective
operations, products and/or services. Neither this Section nor any other
provision of this Agreement affects or restricts your obligation to provide good
faith truthful information in connection with an application for state
unemployment compensation benefits, or to provide any other good faith truthful
information required in response to a government inquiry, in response to a valid
subpoena or court order, in an action to enforce the terms of this Agreement, or
as otherwise specifically required by law. In addition, neither this Section nor
any other provision of this Agreement affects or restricts your obligation to
provide good faith truthful information in connection with the filing of a claim
or charge with, or an investigation, hearing or proceeding conducted by, a
governmental agency, including the SEC, the CFTC, the EEOC or similar state
agencies. You acknowledge and agree however (as indicated above in the General
Release of Claims section of this Agreement) that you will not be entitled to
recover any award of money, compensation, costs, attorney’s fees or damages
whatsoever from the Company or any of the other Releasees in connection with any
charge of discrimination or other claim that has been released and/or waived
under Section 3 of this Agreement or if you have such a charge or claim filed on
your behalf, and you agree that the Separation Package that you receive or for
which you are eligible under this Agreement fully and completely compensates you
for any and all claims you may have against the Company or any of the related
entities and individuals released in the General Release of Claims section of
this Agreement.
12.Non-Admission. Neither the Company's offer reflected in this Agreement nor
any payment under this Agreement are an admission that you have a viable claim
against the Company or any other Releasee. Each Releasee denies all liability.
13.Return of Separation Package. You will not receive the Separation Package
described in this Agreement, and you will be required to return any such
payments or benefits included in the Separation Package made to you or on your
behalf if you (i) do not meet the duties and responsibilities of your position
through the Termination Date, (ii) do not sign this Agreement and return the
original of this Agreement in the time period specified in this Agreement, (iii)
rescind the release of ADEA Claims under this Agreement after signing the
Agreement, (iv) violate any of the terms and conditions set forth in this
Agreement, including but not limited to the confidentiality requirements set
forth above in this Agreement, or (v) if you intentionally and materially breach
any obligations, covenants, restrictions or agreements of confidentiality,
non-solicitation, non-competition under an agreement between you and the Company
signed by you on [*] (the “Confidentiality Agreement”) and fail to cure such
breach (if curable) within thirty (30) days. The remedies provided for in this
Section 13 are in addition to any other remedies that may be available to the
Company under law or equity.


14.Binding Effect. This Agreement is final and binding upon and inures to the
benefit of the parties and their respective successors and legal representatives
and permitted assigns, and together with the applicable provisions of the
Confidentiality Agreement (defined above) constitutes the complete and exclusive
statement of the terms and conditions of the termination of your employment with
the Company. You further acknowledge that you have not relied on any
representations or statements, whether oral or written, other than the express
statements of this Agreement (and the applicable provisions of the
Confidentiality Agreement), in signing this Agreement. With the exception of the
Confidentiality Agreement, this Agreement supersedes and merges all prior
negotiations, agreements and understandings between the Company and you, if any.
No modification, release, discharge, or waiver, of any provision of this
Agreement shall be of any force or effect unless made in writing and signed by
the Company and you, and specifically identified as an amendment, modification,
release, or discharge of this Agreement. If any term, clause, or provision of
this Agreement is determined for any reason by a court of competent jurisdiction
to be invalid, unenforceable, or void, the determination shall not impair or
invalidate any of the other provisions of this Agreement, all of which shall be
performed in accordance with their respective terms. However, if any of the
waivers and releases set forth in Section 3 of this Agreement are held to be
invalid, void and/or unenforceable by a court then: the remaining waivers and
releases shall remain fully valid and enforceable and, upon request by the
Company, you shall immediately duly execute and deliver to the Company a release
and waiver that is legal and enforceable to the fullest extent of the law.
15.Consideration Period. By your signature to this Agreement, you acknowledge
and agree that you have been given a period of at least twenty-one (21) calendar
days following the date this Agreement was provided to you (the “Consideration
Period”) to consider this Agreement prior to signing it and that you have not
signed it prior to the Termination Date. If you have signed it prior to the
expiration of the twenty-one (21) day period, you are acknowledging that you
have done so knowingly and voluntarily and have waived the remainder of the
Consideration Period. By your signature you also acknowledge and agree that the
Company has advised you to consult with an attorney of your choice at your
expense prior to signing this Agreement and you have done so, or chosen not to
do so, of your own accord. You further agree that any modifications made to this
Agreement, material or otherwise, do not restart or affect in any manner the
Consideration Period of at least twenty-one (21) calendar days.
16.Post-Termination Confidentiality. By signing this Agreement, you acknowledge
and agree that the post-termination obligations and provisions of the
Confidentiality Agreement will continue in full force and effect according to
the applicable terms of the Confidentiality Agreement following your
termination. By signing this Agreement, you represent that you have complied
with all obligations, terms and provisions of the Confidentiality Agreement and
will continue to comply with the obligations that survive termination of your
employment.


17.Right to Rescind Release of ADEA Claims. You are hereby notified of your
right to rescind the release of claims in regard to claims arising under the
Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA
Claims”) within seven (7) calendar days after signing this Agreement (the
“Rescission Period”). To be effective, the rescission must be in writing and
delivered to Ms. Jean Casner, Senior Vice President – Chief Human Resources
Officer, Cantel Medical Corp., 150 Clove Road, Little Falls, New Jersey 07424,
by hand, email to jcasner@cantelmedical.com, (with a copy to
HRIS@cantelmedical.com), or mail. If delivered by mail, the rescission must be
postmarked within the required period, properly addressed to Ms. Casner, as set
forth above, and sent by certified mail, return receipt requested, or recognized
overnight courier. It is further understood that, if you rescind the release of
ADEA Claims in accordance with this Section, or if you decide not to sign this
Agreement, the Company shall have no obligation to provide the Separation
Package to you under Section 2 of this Agreement, and you shall be required to
return or repay any payments or benefits included in the Separation Package
already received or made on your behalf.


18.Governing Law; Jurisdiction. This Agreement will be governed by and construed
in accordance with the laws of the State of New Jersey without regard to
principles of conflicts of laws. As to any dispute concerning or arising out of
this Agreement, each of the Company and you hereby expressly consent to personal
jurisdiction in the State of New Jersey, hereby submit to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey,
County of Passaic, and further agree not to assert that any action brought in
such jurisdiction has been brought in an inconvenient forum or that such venue
is improper. To the extent permitted by law, any and all claims asserted in such
an action shall be adjudicated by a judge sitting without a jury.


19.Tax Consequences. Notwithstanding any action the Company takes under Sections
1 or 2 with respect to any or all federal, state or local income tax, payroll
tax, or other tax-related withholding with respect to payments under this
Agreement, the ultimate liability for all taxes with respect to such payments is
and remains your responsibility and the Company (i) makes no representation or
undertakings regarding the treatment of any tax-related items in connection with
this Agreement, and (ii) does not commit to structure the payments to reduce or
eliminate your liability for any taxes with respect to the payments.


20.Section 409A. This Agreement, and any payment hereunder, is intended to be
exempt from Section 409A of the Internal Revenue Code (“Section 409A”) under the
short-term deferral and separation pay plan exemptions to the maximum extent
permitted by Section 409A. However, to the extent that this Agreement or any
payment hereunder is subject to Section 409A, the Agreement will be construed
and interpreted in a manner that is consistent with the requirements of Section
409A. For these purposes, each “payment” (as defined by Section 409A) made under
this Agreement shall be considered a “separate payment.” Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event will the
Company, its divisions and affiliates nor their respective directors, officers,
employees or advisers be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


If this Agreement (or any portion thereof) is subject to Section 409A and any
amount subject to Section 409A becomes payable as a result of your “separation
from service” (as defined under Section 409A) and at such time you are a
“specified employee” (as defined under Section 409A), payment of such amount
shall be delayed and shall be paid (without interest) on the first day of the
seventh calendar month following the date of your “separation from service.”
Further, in the event that the period of time given to consider a release
agreement spans two years, to the extent a payment is subject to the execution
of the release and to Section 409A, the payment may not be made earlier than
January 1 of the second year.


21.Resignations. Effective as of the Termination Date, you will be deemed to
have resigned from any and all of your director positions and offices with the
Company and any and all of its affiliates and divisions. However, upon the
request of the Company, you agree to sign and return to the Company any formal
resignations of Cantel affiliates provided by the Company.


22. Applicable only to Employees aged 62 or older: Medicare Secondary Payer.
Nothing in this Agreement prevents either party from: (i) addressing any claim
for reporting violations, penalties, or reimbursement liabilities under the
Medicare Secondary Payer law or the Medicare, Medicaid, and SCHIP Extension Act
of 2007; (ii) communicating information about this Agreement for compliance
purposes to the Department of Health and Human Services or the Centers for
Medicare & Medicaid Services; or (iii) otherwise complying with the above laws.
In addition, you agree to indemnify and defend the Company against any loss or
liability it incurs due to Medicare conditional payments related to the
accident, injury, or illness underlying this settlement.


You have consulted with an attorney before signing this Agreement (or been
advised by this Agreement of your right to do so) regarding each parties’
obligations (if any) to reimburse Medicare for conditional payments related to
the accident, injury, or illness underlying this settlement. No mistake of law
or fact by either party regarding any obligation to reimburse Medicare shall be
grounds for nullifying, voiding, or reforming this Agreement.


23.Severability. If any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal or unenforceable provision shall
be replaced by a mutually acceptable valid, legal and enforceable provision that
comes closest to the intent of the parties.


[Remainder of page intentionally left blank.]
Your signature below indicates that you have carefully read, understand and
agree to all terms and provisions of this Agreement in its entirety. Your
signature further indicates that you have had a sufficient and reasonable amount
of time prior to signing this Agreement to ask questions regarding this
Agreement, that you have been advised to seek legal advice, and that you have
signed this Agreement as a free and voluntary act.
If you wish to receive the Separation Package set forth above in this Agreement,
you must sign and return the original of this Agreement to the Company by hand
or by mail (or overnight courier) (as set forth in Section 2 above) no earlier
than the Termination Date and no later than the 21st day following your receipt
of this Agreement. You must also abide by all other terms of this Agreement. You
should keep a copy for your records.
Sincerely,
CANTEL MEDICAL CORP.


By: ___________________________________________________




[Balance of page intentionally left blank. Your signature page to follow.]
        




ACCEPTANCE AND AGREEMENT TO CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL
RELEASE


By signing below, I, [*], acknowledge and agree to the following:
•
I have not suffered any on-the-job injury for which I have not already filed a
claim, and the end of my employment is not related to any such injury.

•
I do not have any pending lawsuits against the Company.

•
I have had adequate time to consider whether to sign this Confidential
Separation Agreement and General Release.

•
I have read this Confidential Separation Agreement and General Release
carefully.

•
I understand, accept and agree to all of the terms of this Confidential
Separation Agreement and General Release.

•
I am knowingly and voluntarily releasing my claims as set forth in this
Confidential Separation Agreement and General Release.

•
I have not, in signing this Confidential Separation Agreement and General
Release, relied upon any representations or statements, written or oral, or
explanations made by the Company except for those specifically set forth in this
Confidential Separation Agreement and General Release and the Confidentiality
Agreement.

•
I intend this Confidential Separation Agreement and General Release to be
legally binding.

•
I have kept a full copy of this Confidential Separation Agreement and General
Release for my records.



I am signing this Confidential Separation Agreement and General Release no
earlier than the Termination Date as defined above.




                                                    
Date                            [Name of Employee]

















